Without discussing the finality of the judgment, or the power of the clerk to amend the docket three years after the original entry of judgment was made, by inserting the sum of $56,812.38, we are of opinion that the judgment in this case did not authorize the docket of a judgment for any amount in favor of the plaintiff against the defendant. The docket, if any was authorized, should be in favor of the receiver, and this was held in Geery v. Geery (63 N.Y., 252, 255).
There was no judgment that the plaintiff recover any sum from the defendant, nor that the defendant pay to the plaintiff any sum whatever.
The action was for an accounting between partners. The judgment in adjusting these accounts requires the defendant to pay to the receiver the sum recovered, and makes it the duty of the receiver to convert certain real estate and personal property into money, and from the aggregate amount to pay the plaintiff a specified amount owing to him by the firm, and the balance to divide equally between the parties. The sum which the defendant was required to pay to the receiver, together with the avails of the property, were partnership assets to be administered and paid by the receiver, according to the terms of the judgment, and the plaintiffs had no authority to intervene and override the provisions of the judgment. It is not sufficient that it appears that the *Page 568 
plaintiffs will be entitled to as large or a greater sum than that named, when the judgment is fully carried out; the question is, whether there is any adjudication upon which to base the docket of a recovery in favor of the plaintiff against the defendant. The money required to be paid to the receiver was partnership money, and the demand of the plaintiffs' testator was against the firm, and the receiver was directed to pay it from firm assets. There was no personal money judgment between the parties.
The order should be affirmed.
All concur, except DANFORTH, J., not voting.
Order affirmed.